DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–3 and 6–10 is/are pending.
Claim(s) 4 and 5 is/are canceled.

Allowable Subject Matter
Claim(s) 1–3 and 6–10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ap (US 6,448,535 B1).
Ap discloses a fuel cell cooling system comprising a first path (30) through which an electrical insulating coolant (see de-ionised water, C3/L36–39), that cools a fuel cell (12), circulates (FIG. 4, C3/L36–39); a second path (32) through which a coolant (see mixture of water and antifreeze, C4/L40-43), that exchanges heat with the electrical insulating coolant, circulates, and to which a radiator (52, C4/L10–21), that releases heat of the coolant, is connected (FIG. 4, C3/L30–35); a reservoir tank (68) connected to the radiator (52) and connected to the second path (32) via a first branch path (70) and a second branch path (70, C5/L13-18); and a heat exchanger (34) that carries out heat exchange between the first path (30) and the second path (32, C3/L44-47), wherein a volume resistivity of the electrical insulating 
Ap does not disclose, teach, or suggest the following distinguishing feature(s):
A fuel cell cooling system comprising a bypass connecting a first portion of a second path that is adjacent to an inlet of a radiator and a second portion of the second path that is adjacent to an outlet of the radiator; and a reservoir tank connected to the radiator via a third branch path, wherein a first branch path is connected to the first portion and the second branch path is connected to the second portion, and a first branch path and the second branch path are connected in parallel with the bypass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725